DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 03/03/2022. Claims 3, 4, 13 and 14 have been cancelled. Claims 1, 5, 9, 11, 15, 19 and 20 have been amended. Currently, claims 1, 2, 5-12 and 15-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 11 and 20 have been considered but are moot in view of the new ground(s) of rejection. 
		
Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6, 9, 11, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yae et al. (US 9848457 B1) in view of McClintock et al. (US 10187362 B1).
Consider claim 1, Yae discloses a method (read as the automatic pairing between mobile device and vehicle’s Bluetooth device, col. 3 with line 37 to col. 4 with line 15), comprising: 
identifying, using an information handling device comprising one or more image capturing sensors, an aspect associated with another device (read as scanning, using the 
determining, based upon analysis of the aspect, whether the information handling device can be paired to the another device (read as recognizing the code and decoding it to extract the BD address and PIN code (see steps S220B to S250B in figure 2, col. 5 with lines 19-54), and confirm whether received BD address is present in the address DB 25, figures 2 and 6, col. 7 with lines 16-48); and 
providing, responsive to determining that the information handling device can be paired to the another device, a pairing query to a user of the information handling device; pairing, based upon a response to the pairing query, the information handling device to the another device (read as BT pairing is performed and BT connection is made between the smartphone 20 and AVN system after confirming received BD address is present in the address DB 25, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).
However, Yae discloses the claimed invention above and comparing the BT address extracted from scanned barcode (figures 2 and 6, col. 7 with lines 16-48) but does not specifically disclose wherein the determining comprises: accessing a list of pairable devices, wherein the list comprises physical characteristic information for each of the pairable devices on the list; comparing the one or more physical characteristics of the another device to the physical characteristic information for each of the pairable devices on the list; and identifying, based on the comparing, whether a match exists between the another device and one or the pairable devices.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McClintock into the teachings of Yae for the purpose of ensuring the pairing is authorized.
Consider claim 5, as applied to claim 3 above, Yae, as modified by McClintock, discloses providing, to the user, instructions to access pairing information located on a surface of the information handling device (read as the display shown in figure 4A for displaying different pairing options on the smartphone 20 for users to select, col. 6 with line 34-58).
Consider claim 6, as applied to claim 5 above, Yae, as modified by McClintock, discloses capturing, using a sensor of the information handling device, the pairing information (read as scanning, using the smartphone 20’s camera module, code displayed in the AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).
Consider claim 9, as applied to claim 1 above, Yae, as modified by McClintock, discloses wherein the response to the pair query comprising a pairing instruction from the user  (read as BT pairing is performed based on user instruction and the BT connection is made between the smartphone 20 and AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).
claim 11, Yae discloses an information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to (read as the automatic pairing between mobile device and vehicle’s Bluetooth device, col. 3 with line 37 to col. 4 with line 15): identify, utilizing one or more image capturing sensors, an aspect associated with another device (read as scanning, using the smartphone 20, code displayed in the AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48), wherein the aspect corresponds to one or more physical characteristic of the another device (read as, the QR code displayed in the AVN system display, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48); determine, based upon analysis of the aspect, whether the information handling device can be paired to the another device (read as recognizing the code and decoding it to extract the BD address and PIN code (see steps S220B to S250B in figure 2, col. 5 with lines 19-54), and confirm whether received BD address is present in the address DB 25, figures 2 and 6, col. 7 with lines 16-48); and provide, responsive to the determining that the information handling device can be paired to the another device, a pairing query to a user of the information handling device; pairing, based upon a response to the pairing query, the information handling device to the another device (read as BT pairing is performed and BT connection is made between the smartphone 20 and AVN system after confirming received BD address is present in the address DB 25, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).
However, Yae discloses the claimed invention above and comparing the BT address extracted from scanned barcode (figures 2 and 6, col. 7 with lines 16-48) but does not specifically disclose wherein the determining comprises: accessing a list of pairable devices, wherein the list comprises physical characteristic information for each of the pairable devices on the list; comparing the one or more physical characteristics of the another device to the physical 
Nonetheless, in related art, McClintock discloses a Bluetooth pairing process between trusted client device and computer device using pairing code scanning by the trusted client device, wherein the scanned pairing code the computer device is compared to plurality stored codes of devices (i.e. list of pairable devices) to determine a match before pairing process is performed; when a match exists/verified, the computing device is validated for pairing and the pairing process is performed, col. 9 with line 13-31, col. 10 with line 35 to col. 11 with line 3.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McClintock into the teachings of Yae for the purpose of ensuring the pairing is authorized.
Consider claim 15, as applied to claim 13 above, Yae, as modified by McClintock, discloses wherein the instructions are further executable by the processor to provide, to the user, instructions to access pairing information located on a surface of the information handling device (read as the display shown in figure 4A for displaying different pairing options on the smartphone 20 for users to select, col. 6 with line 34-58).
Consider claim 16, as applied to claim 15 above, Yae, as modified by McClintock, discloses wherein the instructions are further executable by the processor to capture, using a sensor of the information handling device, the pairing information (read as scanning, using the smartphone 20’s camera module, code displayed in the AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).
claim 19, as applied to claim 11 above, Yae, as modified by McClintock, discloses wherein the response to the pair query comprising a pairing instruction from the user  (read as BT pairing is performed based on user instruction and the BT connection is made between the smartphone 20 and AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).

Consider claim 20, Yae discloses a method (read as the automatic pairing between mobile device and vehicle’s Bluetooth device, col. 3 with line 37 to col. 4 with line 15), comprising: detecting, at an information handling device comprising one or more image capturing sensors, pairing code metadata information (read as scanning, using the smartphone 20’s camera module, code displayed in the AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48); capturing, using a camera sensor, physical characteristics associated with another device (read as scanning, using the smartphone 20’s camera module, code displayed in the AVN system, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48); identifying, based on the capturing, the another device; determining, using a processor, whether the identified another device is associated with the detected pairing code metadata information (see steps S220B to S250B in figure 2, col. 5 with lines 19-54), and confirm whether received BD address is present in the address DB 25, figures 2 and 6, col. 7 with lines 16-48); and providing, responsive to determining that the identified another device is associated with the detected pairing code metadata information, a pairing query to a user; pairing, based upon a response to the pairing query, the information handling device to the another device (read as BT pairing is performed and BT connection is made between the smartphone 20 and AVN system after 
However, Yae discloses the claimed invention above and comparing the BT address extracted from scanned barcode (figures 2 and 6, col. 7 with lines 16-48) but does not specifically disclose wherein the determining comprises: accessing a list of pairable devices, wherein the list comprises physical characteristic information for each of the pairable devices on the list; comparing the one or more physical characteristics of the another device to the physical characteristic information for each of the pairable devices on the list; and identifying, based on the comparing, whether a match exists between the another device and one or the pairable devices.
Nonetheless, in related art, McClintock discloses a Bluetooth pairing process between trusted client device and computer device using pairing code scanning by the trusted client device, wherein the scanned pairing code the computer device is compared to plurality stored codes of devices (i.e. list of pairable devices) to determine a match before pairing process is performed; when a match exists/verified, the computing device is validated for pairing and the pairing process is performed, col. 9 with line 13-31, col. 10 with line 35 to col. 11 with line 3.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McClintock into the teachings of Yae for the purpose of ensuring the pairing is authorized.


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yae et al. (US 9848457 B1) in view of McClintock et al. (US 10187362 B1), in further view of Brook et al. (US 20180091303 A1).
Consider claim 2, as applied to claim 1 above, Yae, as modified by McClintock, discloses the claimed invention above but does not specifically disclose wherein the information handling device is a user wearable headset.
Nonetheless, in related art, Brook disclose a similar Bluetooth pairing method between two devices which the wearable device (smart glass) performs the scanning of QR code on other device for pairing, figure 4A, par [0051] and [0002].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brook into the teachings of Yae, as modified by McClintock, to design smart glass as a type of smart device that would be able to pair with other device using code scanning technique.
Consider claim 12, as applied to claim 11 above, Yae, as modified by McClintock, discloses the claimed invention above but does not specifically disclose wherein the information handling device is a user wearable headset.
Nonetheless, in related art, Brook disclose a similar Bluetooth pairing method between two devices which the wearable device (smart glass) performs the scanning of QR code on other device for pairing, figure 4A, par [0051] and [0002].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brook into the teachings of Yae, as modified by McClintock, to design smart glass as a type of smart device that would be able to pair with other device using code scanning technique.
Claims 7, 8, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yae et al. (US 9848457 B1) in view of McClintock et al. (US 10187362 B1), in further view of Cabiri et al. (US 20190378603 A1).
Consider claim 7, as applied to claim 1 above, Yae, as modified by McClintock, discloses the claimed invention above and the QR code/barcode is on a display but does not specifically disclose wherein the aspect is a sticker positioned on a surface of the information handling device, wherein the sticker contains pairing information.
Nonetheless, in related art, Cabiri discloses a pairing process by scanning barcode which the barcode is on a sticker attached to the device, par [0100]-[0103].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cabiri into the teachings of Yae, as modified by McClintock, for the purpose of allowing the smartphone to be able to scan QR code/barcode on different media (display, sticker, etc.).
Consider claim 8, as applied to claim 7 above, Yae, as modified by McClintock and Cabiri, discloses wherein the sticker is selected from the group consisting of a QR code, barcode, and an alphanumeric code (read as the QR code, barcode, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).
	
Consider claim 10, as applied to claim 1 above, Yae, as modified by McClintock, discloses the claimed invention above but does not specifically disclose providing, prior to the identifying, an instruction to the user to direct a field of view of a camera sensor associated with the information handling device toward the another device.
Nonetheless, in related art, Cabiri discloses a pairing process by scanning barcode which the barcode is on a sticker attached to the device, comprising instructions to instruct the user to 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cabiri into the teachings of Yae, as modified by McClintock, for the purpose of ensuring the code is properly scanned within desired time frame.
Consider claim 17, as applied to claim 11 above, Yae, as modified by McClintock, discloses the claimed invention above and the QR code/barcode is on a display but does not specifically disclose wherein the aspect is a sticker positioned on a surface of the information handling device, wherein the sticker contains pairing information.
Nonetheless, in related art, Cabiri discloses a pairing process by scanning barcode which the barcode is on a sticker attached to the device, par [0100]-[0103].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cabiri into the teachings of Yae, as modified by McClintock, for the purpose of allowing the smartphone to be able to scan QR code/barcode on different media (display, sticker, etc.).
Consider claim 18, as applied to claim 17 above, Yae, as modified by McClintock and Cabiri, discloses wherein the sticker is selected from the group consisting of a QR code, barcode, and an alphanumeric code (read as the QR code, barcode, figures 2 and 6, col. 5 with lines 19-54, col. 7 with lines 16-48).



Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645